Citation Nr: 0932902	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  99-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or at the 
housebound rate prior to March 18, 2008.

2.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

3.  Entitlement to service connection for metabolic bone 
disease and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from June 1984 to April 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In a March 2005 decision, the Board denied entitlement to SMC 
based on the need for regular aid and attendance or at the 
housebound rate and entitlement to specially adapted housing 
assistance or a special home adaptation grant and remanded 
the issue of entitlement to service connection for metabolic 
bone disease and arthritis.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in June 2006, the Court 
granted a joint motion of the parties, vacated that portion 
of the Board's March 2005 decision that denied those claims, 
and remanded the matters to the Board for action consistent 
with the joint motion.

The Board remanded those issues to the originating agency in 
April 2007.

In a June 2008 rating decision, the originating agency 
granted SMC based on the need for the regular aid and 
attendance, effective March 18, 2008.  As the award does not 
cover the entire period on appeal, the period prior to March 
18, 2008, remains at issue.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board also notes that the claims files contain a notice 
of disagreement from the Veteran received in February 2008, 
which indicates that the Veteran disagreed with a December 
11, 2008, rating decision that denied entitlement to motor 
vehicle/adaptive equipment grant.  However, the rating 
decision indicated in that notice of disagreement is not of 
record.  Also, in the same notice of disagreement, the 
Veteran indicated that she wished to file a clam for an 
earlier effective date for service connection for peripheral 
neuropathy of the upper and lower extremities.  These matters 
are referred to the RO for the appropriate action.


REMAND

In its April 2007 remand, the Board noted that it had 
previously remanded the issue of entitlement to service 
connection for metabolic bone disease and arthritis in March 
2005, and ordered readjudication of the claim by the RO or 
AMC.  It also remanded the issues of entitlement to SMC based 
on the need for regular aid and attendance or at the 
housebound rate and entitlement to specially adapted housing 
assistance or a special home adaptation grant, as these 
issues were found to be inextricably intertwined with the 
issue of service connection for metabolic bone disease and 
arthritis.  However, there is no indication that the RO or 
the AMC readjudicated the claim of entitlement to service 
connection for metabolic bone disease and arthritis.  Thus, 
these claims must again be remanded for readjudication.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

2.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and her 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case also must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



